19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Liston NOBLE, Petitioner Appellant,v.Thomas CORCORAN, Warden;  Attorney General of the State ofMaryland, Respondents and Appellees.
No. 93-6879.
United States Court of Appeals, Fourth Circuit.
Submitted March 17, 1994.Decided March 31, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Edward S. Northrop, Senior District Judge.  (CA-91-2293-N)
Liston Noble, appellant pro se.
John Joseph Curran, Jr., Atty. Gen., Mary Ann Rapp Ince, Office of the Attorney General of Maryland, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before PHILLIPS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from two district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition.  The first order accepted the recommendation of a magistrate judge;  the second was entered after original action on the petition by the district court judge.  Our review of the record and the district court's orders discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Noble v. Corcoran, No. CA-91-2293-N (D. Md. Oct. 21, 1992;  July 28, 1993).


2
We deny Noble's motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED